Citation Nr: 1623149	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-49 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea. 

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for hypothyroidism. 

5. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

6. Entitlement to an increased rating in excess of 20 percent disabling for degenerative disc disease of the lumbar spine from August 13, 2013, forward (a back disability).

7. Entitlement to an effective date earlier than September 22, 2011, for the grant of service connection for left lower extremity radiculopathy associated with a back disability. 

8. Entitlement to an effective date earlier than August 13, 2013, for the grant of service connection for right lower extremity radiculopathy associated with a back disability.

9. Whether new and material evidence has been received to reopen the claim of service connection for a left ingrown toenail (a left toe disability). 

10. Entitlement to service connection for a left toe disability.

11. Entitlement to service connection for asthma. 

12. Entitlement to an increased rating in excess of 10 percent disabling for bilateral patellofemoral syndrome from August 13, 2013, forward (a bilateral knee disability).

13. Entitlement to an increased rating in excess of 10 percent disabling for right ankle lateral instability.

14. Entitlement to an initial rating in excess of 10 percent disabling, and in excess of 20 percent from August 13, 2013, forward, for left lower extremity radiculopathy associated with a back disability. 

15. Entitlement to an initial rating in excess of 10 percent disabling for right lower extremity radiculopathy associated with a back disability. 

16. Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability, to include as secondary to the service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Esq.

ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, July 2012, March 2013, June 2013, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2014, the Board, in pertinent part, denied entitlement to increased disability ratings for the back and bilateral knee disabilities from August 13, 2013, forward, and entitlement to an increased initial rating for right ankle lateral instability. The Board also found that new and material evidence had not been received to reopen service connection for a left toe disability. The Veteran appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). 

In an April 2015 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the June 2014 Board decision that denied entitlement to increased disability ratings for the back and bilateral knee disabilities from August 13, 2013, forward; that denied entitlement to an increased initial rating for right ankle lateral instability; and that found new and evidence had not been received to reopen the previously denied claim of service connection for a left toe disability. The April 2015 JMPR specifically did not disturb the other portions of the Board decision, including that portion that denied entitlement to increased disability ratings for the back and bilateral knee disabilities prior to August 13, 2013. 

Also in June 2014, the Board remanded several claims to the RO for additional development. For the reasons discussed below, the development has not been completed and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). However, as the decision below grants service connection for hypertension, headaches, tinnitus, hypothyroidism, and PTSD, any error regarding these claims is harmless and there is no prejudice in proceeding with the issuance of a decision with respect to these issues. 

As a matter of clarification with respect to the increased disability claims of the back and bilateral knee disabilities, the Veteran through counsel has initiated "new" claims of entitlement to increased ratings at the RO despite appealing the same claims to the Court. In August 2014, the Veteran filed a "new" claim of entitlement to an increased disability rating for a back disability. Similarly, in June 2015, the Veteran filed "new" claims of entitlement to increased disability ratings for the back and bilateral knee disabilities. These "new" claims were filed despite the Veteran's September 2014 appeal to the Court and the Court's JMPR in April 2015. Therefore, while the Veteran has initiated "new" claims at the RO for the same benefits, the Board has jurisdiction over these claims. 

In addition, in December 2015, the Veteran's attorney submitted a statement indicating that he was considering filing a Writ of Mandamus for VA's failure to issue an Statement of Case (SOC) relating to the back and bilateral knee claims and two additional issues related to the left lower extremity radiculopathy. However, a Supplemental Statement of the Case (SSOC) regarding the back and bilateral knee disabilities was issued in September 2013, and an SOC regarding the left lower extremity radiculopathy claims was issued in September 2014. Indeed, the Veteran through counsel specifically responded to the September 2013 SSOC and the September 2014 SOC, in each instance submitting additional evidence and argument in support of the appeal. However, in correspondence dated in December 2014 and June 2015, the Veteran through counsel again requested an SOC. Despite his continued requests for an SOC, appropriate procedural documents have been provided to the Veteran and his attorney, and the Board may proceed with adjudication. 

In evaluating this case, the Board has reviewed the physical claims file and the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issues of service connection for a left toe disability and for asthma, entitlement to increase disability ratings for bilateral knee, right ankle, and bilateral lower extremity radiculopathy disabilities, and whether new and material evidence has been received to reopen service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a cardiovascular disability manifested by hypertension. 

2. The evidence is at least in relative equipoise as to whether the Veteran's hypertension is proximately due to service-connected sleep apnea. 

3. The Veteran has a current neurological disability manifested by migraine headaches. 

4. The evidence is at least in relative equipoise as to whether the Veteran's current headache disability was incurred in service. 

5. The Veteran experienced acoustic trauma in service.

6. The evidence is at least in relative equipoise as to whether the Veteran's bilateral tinnitus began during service and has continued since service separation. 

7. The Veteran has a current diagnosis of hypothyroidism. 

8. The evidence is at least in relative equipoise as to whether the Veteran's hypothyroidism began during service and has continued since service separation. 

9. The Veteran has a qualifying diagnosis of PTSD. 

10. The Veteran's claimed in-service stressor is consistent with the places, types, and circumstances of his service, and is related to his combat experiences.
  
11. A VA psychologist has confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD; is related to the fear of hostile military or terrorist activity; and PTSD symptoms are related to the claimed stressor.

12. From August 13, 2013, forward, the Veteran's back disability has been manifested by symptoms and functional impairment including forward flexion limited to between 30 and 60 degrees, pain, tenderness to palpation, muscle spasm, decreased functional capacity, use of an assistive device for locomotion, and incapacitating episodes of less than four weeks' duration. 

13. From August 13, 2013, forward, the Veteran's back disability did not manifest in forward flexion of 30 degrees or less, ankylosis of the thoracolumbar spine, or incapacitating episodes of at least four weeks' duration. 

14. The Veteran's claims for bilateral lower extremity radiculopathy arise from the Veteran's March 25, 2009 claim of entitlement to an increased disability rating for his back disability. 

15. It is not factually ascertainable that the Veteran's bilateral lower extremity radiculopathy arose prior to March 25, 2009. 

16. In a November 2007 rating decision, the RO denied service connection for a left toe disability. The Veteran did not initiate an appeal to this decision.

17. Additional evidence received since the November 2007 rating decision on the issue of service connection for a left toe disability is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim. 
CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension as secondary to service-connected sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1153(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a headache disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypothyroidism have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).

6. From August 13, 2013, forward, the criteria for an increased disability rating in excess of 20 percent for a back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015). 

7. The criteria for an effective date of March 25, 2009, but no earlier, for the grant of service connection for left lower extremity radiculopathy associated with service-connected back disability have been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).

8. The criteria for an effective date of March 25, 2009, but no earlier, for the grant of service connection for right lower extremity radiculopathy associated with service-connected back disability have been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).

9. The November 2007 rating decision is final. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

10. New and material evidence has been received to reopen the claim of entitlement to service connection for a left toe disability. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Regarding the claims of service connection for hypertension, headaches, tinnitus, hypothyroidism, and PTSD, and whether new and material evidence had been received to reopen service connection for a left toe disability, these claims have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the increased rating and effective date claims, as these claims arise from the Veteran's disagreement with the initial disability ratings and effective dates assigned following the grant of service connection, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from August 2013 and October 2015, and the Veteran's statements. 

The Veteran was afforded VA examinations in August 2013 and October 2015. The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the back disability. In addition, the VA examiner addressed all the relevant rating criteria for rating spinal disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Hypertension, as a "cardiovascular-renal disease; tinnitus, as an "organic disease of the nervous system;" and hypothyroidism, as an "endocrinopathy," are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 
38 C.F.R. § 3.303(b).  

In contrast, migraine headaches are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for this claim dos not apply. Walker, 708 F.3d 1331. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, tinnitus, and hypothyroidism, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Hypertension

The Veteran contends that service connection is warranted for hypertension, and has offered two theories of entitlement. First, the Veteran contends that his current hypertension was directly incurred in service. See November 2010 Statement. Second, the Veteran contends that his current hypertension was caused by his service-connected sleep apnea. See July 2011 Statement. 

The Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). Thus, the Board must consider direct, secondary, and presumptive theories of entitlement with respect to the Veteran's claim of service connection for hypertension. However, as the Board, as adjudicated below, is granting service connection based on secondary service connection, the additional theories of direct and presumptive service connection are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct and presumptive service connection theories will not be further discussed. See 38 U.S.C.A. § 7104.

The Veteran has a current diagnosis of hypertension. Following the November 2015 VA examination, the VA examiner diagnosed hypertension, indicating that post-service treatment records note a diagnosis as early as June 2008. The VA examiner also noted that the Veteran was currently taking anti-hypertensive medication. 

The Veteran's sleep apnea is service connected effective March 25, 2009. 
The evidence supports a finding that the Veteran's hypertension was caused by his sleep apnea. Following the November 2015 VA examination, the VA examiner opined that the Veteran's hypertension was as likely as not proximately due to or the result of his sleep apnea. As rationale, the VA examiner noted that both hypertension and sleep apnea were diagnosed in 2008 and indicated that "medical evidence supports that sleep apnea is a condition that can lead to secondary hypertension." As a result, the VA examiner concluded that hypertension "is most likely related to sleep apnea."

The VA examiner provided an opinion that weighs in favor of the Veteran's claim. The opinion provided by the VA examiner to be competent and probative evidence. The VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by adequate rationale. There is no conflicting competent medical opinion of record. For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for hypertension have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Headaches

The Veteran contends that service connection is warranted for migraine headaches. Specifically, the Veteran contends that he experienced headaches during service and has continued to experience headaches since service separation. See August 2011 Statement. 

The Veteran has a current headache disability. Upon VA examination in November 2015, the Veteran reported daily headaches with associated symptoms of nausea, vomiting, visual changes, and photophobia. The VA examiner diagnosed migraine headaches and noted that the Veteran experienced prostrating attacks approximately once per month. 

The Veteran experienced headaches during service. In the January 1987 Report of Medical History form, the Veteran reported frequent or severe headaches as the result of a temporomandibular joint (TMJ) dysfunction. In a September 2006 Post-Deployment Health Assessment form, the Veteran indicated that he experienced current headaches as well as headaches during his deployment over the preceding year. 

Following a December 2011 Gulf War Examination, the VA examiner indicated that the Veteran had a neurological condition manifested by headaches. In an April 2012 addendum medical opinion, the VA examiner opined that it was "impossible to say [if the Veteran's] headaches are due to Gulf War hazards [without] mere speculation." The VA examiner did not provide an opinion regarding direct service connection. 

Following the November 2015 VA examination, the VA examiner opined that the Veteran's headache disability was at least as likely as not incurred in or related to service. As rationale, the VA examiner noted the in-service complaints of headaches between 1987 and 2006, and that the Veteran "continues to have persistent issues with [headaches] at this time." The VA examiner further indicated that the "medical evidence supports that headaches are most often chronic in nature."  

The November 2015 VA examiner provided an opinion that weighs in favor of the Veteran's claim. The opinion provided by the November 2015 VA examiner to be competent and probative evidence. The VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by adequate rationale. There is no conflicting competent medical opinion of record. For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a headache disability have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Tinnitus

The Veteran contends that service connection is warranted for tinnitus and has offered several theories of entitlement. First, the Veteran contends that he was exposed to loud noises during service that resulted in tinnitus during service and continually since service. See December 2012 Statement. Alternatively, the Veteran contends that his current tinnitus is proximately due to a service-connected disability, including hearing loss, sinusitis, allergic rhinitis, or TMJ dysfunction. See June 2013 Statement. 

The Veteran sustained acoustic trauma in service. In several statements, the Veteran indicated that he was repetitively exposed to the loud noises associated with field generators and artillery and other weapons. The Veteran's DD Form 214 reflects that the Veteran served in Southwest Asia between September 2005 and September 2006. The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a). The Board also notes that service connection was granted in a March 2013 rating decision for left ear hearing loss due to in-service loud noise exposure. 

The Veteran has a current tinnitus disability. The February 2013 and August 2015 VA examination reports both indicate that the Veteran reported bilateral, constant tinnitus. In addition, the Veteran indicated that his tinnitus is most noticeable in quiet environments and when he is trying to sleep. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374.

The evidence supports a finding that the Veteran's current tinnitus disability was incurred during service. The United States Court of Appeals for the Federal Circuit has held that where, as here, there is evidence of acoustic trauma, tinnitus is an organic disease of the nervous system subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a). Fountain, 27 Vet. App. 258. The evidence supports a finding that the Veteran's tinnitus began during service and that the Veteran has continually experienced tinnitus since service separation. 

Service treatment records are absent for complaints of, a diagnosis of, or treatment for tinnitus. In the September 2006 Post-Deployment Health Assessment Form, the Veteran denied ringing in the ears. See also February 2007 Post-Deployment Health Reassessment Form. 

During the February 2013 VA examination, the Veteran reported that his tinnitus began during service, specifically indicting that it began prior to his 2005 deployment to Southwest Asia. Following examination, the VA examiner opined that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure. As rationale, the VA examiner indicated that the Veteran at various times between 2007 and 2011 denied the presence of tinnitus. Accordingly, the VA examiner opined that the Veteran's tinnitus "is felt to be less than likely that the tinnitus he has now was the result of military noise exposure, as he did not have [tinnitus between 2007 and 2011] according to notes" in the claims file. 

In a June 2013 statement, the Veteran indicated that he began to experience tinnitus during service and has continued to experience tinnitus since service separation. In addition, the Veteran argued that his tinnitus may be secondary to several of his service-connected disabilities, including hearing loss, sinusitis, and allergic rhinitis, as well as secondary to surgical treatment for his TMJ disorder or to medications used to treat other service-connected disabilities. In support of these contentions, the Veteran submitted a medical review article that discusses, in general terms, possible etiologies of tinnitus. 

During the August 2015 VA examination, the Veteran reported that his tinnitus began during service, specifically indicating that it began during the late 1990s. The VA examiner did not provide an opinion with respect to etiology.  

The Veteran's statements with respect to the onset of symptoms of tinnitus are consistent, competent and credible, and are further consistent with the Board's finding of noise exposure in service. Additionally, the Board finds the Veteran competent to report that in service and continuing since service he experienced constant tinnitus symptoms, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses. Layno, 6 Vet. App. at 470.

While the February 2013 VA examiner opined that the Veteran tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner appears to have based that opinion on several notations that the Veteran denied the presence of tinnitus. However, it appears that the VA examiner did not consider the Veteran's statements of continuous tinnitus symptoms since service. Accordingly, the February 2013 VA examiner's opinion is not adequate as it does not consider all the relevant evidence, to include lay evidence that the Board has found to be credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Further, the February 2013 VA examiner did not provide opinions regarding etiology of the Veteran's tinnitus with respect to any of the Veteran's service-connected disabilities. 

The Veteran's credible lay contentions of tinnitus symptoms as beginning during service and continuing since service separation tend to show that his current tinnitus disability was incurred coincident with active service. See 38 C.F.R. §§ 3.303(a), 3.309. For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral tinnitus have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypothyroidism

The Veteran contends that service connection is warranted for hypothyroidism as symptoms began during service and have continued since service separation. 

The Veteran has a current diagnosis of hypothyroidism. Upon VA examination in October 2015, the Veteran reported symptoms of constant fatigability, mental sluggishness, depression, slowing of thought, sleepiness, and cold intolerance. The VA examiner diagnosed hypothyroidism and noted that the Veteran has been on continuous medication as treatment since 2008. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's hypothyroidism began during service or is otherwise incurred during service. 

A September 2006 Post-Deployment Health Assessment form reflects that the Veteran reported weakness, muscle aches, and sleepiness. 

A June 2008 post-service Army medical record reflects that the Veteran reported fatigue. Laboratory results reflected high levels of thyroid stimulating hormone (TSH), leading to the initial diagnosis of hypothyroidism and the initiation of treatment. 

In December 2012, the Veteran submitted internet articles regarding hypothyroidism. As indicated by the Veteran, these articles reflect that early symptoms of hypothyroidism include weakness, muscle aches, and fatigue. 

Following VA examination in October 2015, the VA examiner opined that the Veteran's hypothyroidism was less likely than not incurred during service. As rationale, the VA examiner indicated that the service treatment records are "without evidence of complaint, evaluation or workup for hypothyroidism" and that the first report of an abnormal TSH level was in June 2008. The VA examiner then indicated that as hypothyroidism "was diagnosed approx[imately] one year after service, [and there are] no [signs or symptoms] to suggest this condition prior to diagnosis, there is no causal connection to service." 

In review of the opinion provided by the October 2015 VA examiner, however, the Board finds this opinion to be inadequate for adjudication purposes. The VA examiner did not address the Veteran's lay statements in which he reported symptoms of hypothyroidism (namely fatigue, muscle aches, and weakness) as beginning in service and continuing since service separation, which are reflected in the September 2006 Post-Deployment Health Assessment form. Instead, the VA examiner appeared to base the opinion solely on the absence of documented laboratory findings or diagnosis in the service treatment records. See Dalton, 21 Vet. App. 23 (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

As there is no adequate medical nexus as to the etiology of the Veteran's hypothyroidism, the Board must look to the remaining evidence of record to determine if service connection is warranted. In this regard, the Veteran has reported symptoms of fatigue and weakness as beginning in service and continuing since service separation. The Board finds these statements to be consistent and credible lay evidence, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses. See Layno, 6 Vet. App. at 470. Post-service medical records within 11 months of service separation reflect that the Veteran reported fatigue; assessment of these complaints eventually led to a diagnosis and treatment of hypothyroidism. While the first post-service documentation in medical records of symptoms attributable to hypothyroidism occurred more than one year following service separation, the Board finds that this evidence provides probative evidence in support of the Veteran's lay statements of continuity of symptomatology. 

The Veteran's credible lay contentions of symptoms attributable to hypothyroidism as beginning in service and continuing since service separation tend to show that his current hypothyroidism was incurred coincident with active service. See 38 C.F.R. §§ 3.303(a), 3.309. For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for hypothyroidism have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD

The Veteran contends that service connection is warranted for PTSD or another acquired psychiatric disability due to experiences while serving in Iraq. The Veteran's DD Form 214 indicates that he served in the Southwest Asia between September 2005 and September 2006. Alternatively, the Veteran contends that service connection is warranted for an acquired psychiatric disability as due to the chronic pain he experiences due to his service-connected disabilities. 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred. See 
38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in November 2013, and therefore the claim of service connection for PTSD is governed by DSM-IV.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis applying the reasonable doubt standard, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 38 C.F.R. § 3.304(f)(3)(as amended by 75 Fed. Reg. 39843 (effective July 12, 2010)).

The Veteran has a qualifying diagnosis of PTSD. The evidence is also at least in relative equipoise as to whether the Veteran's in-service stressor is verified and related to his diagnosis of PTSD. 

Following VA examination in December 2011, the VA examiner indicated that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD. Instead, the VA examiner diagnosed two mental health conditions: breathing-related sleep disorder and iatrogenic opiate dependence. The VA examiner indicated that the diagnosis of breathing-related sleep disorder is the DSM-IV's categorization of obstructive sleep apnea (for which service connection was granted in August 2013 rating decision, effective March 25, 2009). In discussing the diagnosis of iatrogenic opiate dependence, the VA examiner further indicated that "it is clear that [the Veteran] has become dependent on synthetic narcotic analgesics." See also Dorland's Illustrated Medical Dictionary p. 910 (32nd ed. 2012) (defining "iatrogenic" as "resulting from the activity of physicians"). 

With regard to the specific diagnostic criteria for PTSD, the December 2011 VA examiner indicated that the Veteran's service in Southwest Asia, was sufficient to meet Criterion A for PTSD and was related to the Veteran's fear of hostile military or terrorist activity. However, the VA examiner indicated that the Veteran failed to meet all of the other diagnostic criteria of PTSD; notably, the Veteran failed to meet Criteria C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) and D (persistent symptoms of increased arousal). 

In January 2012, the Veteran submitted a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), in which he described several events that occurred during his deployment in Southwest Asia. The Veteran identified being in close proximity to frequent mortar and rocket attacks and witnessing injuries to fellow soldiers. The Veteran specifically indicated that one of his fellow soldiers was killed as a result of an enemy mortar round. In a June 2012 Memorandum, personnel from the Joint Service Records Research Center (JSRRC) verified the Veteran's stressor. 

The Veteran submitted a June 2013 private examination report in support of the appeal; this examination report was completed on VA Form 21-0960P-3 as opposed to completed as a narrative summary. The private psychologist specifically listed the Veteran's deployment to Southwest Asia between 2005 and 2006 as relevant history to his psychiatric condition. Following examination, the private psychologist diagnosed a single mental health condition of PTSD. The private psychologist indicated that the Veteran met the full diagnostic criteria under DSM-IV, including Criteria C and D. While the report lacks full details, "mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a [] diagnosis." Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The Veteran was afforded a VA psychological examination in August 2015 using the updated DSM-5 diagnostic criteria. Following examination, the VA examiner diagnosed a single mental health condition of PTSD. With regard to the specific diagnostic criteria for PTSD, the August 2015 VA examiner indicated that the Veteran's stressor, his service in Southwest Asia, was sufficient to meet Criterion A for PTSD and was related to the Veteran's fear of hostile military or terrorist activity. Following examination, the VA examiner opined that "the [Veteran's] PTSD is caused by or the result of his reported combat stressors that caused his fear of hostile military or terrorist activity in Iraq." While the Veteran's claim is governed by DSM-IV, the Board finds the August 2015 VA examiner's opinion regarding the Veteran's psychological condition under the DSM-5 diagnostic criteria relevant and supportive of the appeal. 

The Veteran has consistently described his deployment in Southwest Asia as the stressor for his current psychiatric condition. The Veteran has described at least one specific incident that occurred during his deployment that was verified by the JSRRC. The Board finds that the Veteran's claimed in-service stressor is consistent with the places, types, and circumstances of his service. See 38 U.S.C.A. § 1154(b). 

Moreover, both VA examiners indicated that the Veteran's claimed in-service stressor is related to his fear of hostile military and terrorist activity. While the December 2011 VA examiner did not provide a diagnosis of PTSD, the August 2015 VA examiner and the June 2013 private psychologist both provided a diagnosis of PTSD and both identified the Veteran's service in Southwest Asia as relevant to his current psychological condition. The August 2015 VA examiner further indicated that the Veteran's claimed in-service stressor was adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor. See 38 C.F.R. § 3.304(f)(3). The Veteran's response to the in-service stressor has been consistently described as involving feelings of fear and helplessness. Accordingly, in the absence of clear and convincing evidence to the contrary, the Veteran's lay statements alone are sufficient to establish the occurrence of the in-service stressor. See id. 

The Veteran's treating psychologist and the August 2015 VA examiner have assigned a diagnosis of PTSD to the Veteran's psychological profile, have described the Veteran's in-service stressor as adequate to support a diagnosis of PTSD, and have related the Veteran's PTSD symptoms to the claimed stressor. The private psychologist and August 2015 VA examiner, who have interviewed the Veteran with regard to his claimed in-service stressor and have adequately addressed the criteria for a diagnosis of PTSD, have collectively provided competent, credible, and probative evidence with regard to the Veteran's current diagnosis and the etiology of that diagnosis. These medical opinions are based on an accurate factual background and are well-supported by the lay and medical evidence of record.

Based on the above, the Board finds that the Veteran has a qualifying diagnosis of PTSD, and the claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity. The August 2015 VA examiner confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and related the Veteran's psychiatric symptoms to the claimed stressor. Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports the Veteran's claim of service connection. For these reasons, the Board finds that the criteria for service connection for PTSD have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings. 

Regarding orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Back Disability

The Veteran contends that he has recurrent back pain that results in decreased functional mobility and decreased tolerance to prolonged sitting, standing, and walking. 

In a June 2014 decision, the Board denied entitlement to an increased rating in excess of 10 percent disabling prior to August 13, 2013, and in excess of 20 percent disabling from August 13, 2013, forward. The April 2015 JMPR, in pertinent part, vacated only that portion of the Board decision that denied entitlement to an increased disability rating from August 13, 2013, forward. Therefore, the relevant appeal period is from August 13, 2013, forward. 

Effective August 13, 2013, the Veteran's back disability is rated as 20 percent disabling under Diagnostic Code 5243, which contemplates intervertebral disc syndrome (IVDS). See 38 C.F.R. § 4.71a. Diagnostic Code 5243 provides that IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever methods results in a more favorable rating. 38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings are provided with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. As relevant to thoracolumbar disabilities, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 
38 C.F.R. § 4.71a. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. 
§ 4.71a. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months. 
38 C.F.R. § 4.71a, Diagnostic Code 5243. An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. 

On August 13, 2013, the Veteran underwent VA examination for a back disability. The Veteran reported increased pain and reported flare-ups that interfere with prolonged sitting, standing, and walking tolerance. The Veteran reported the constant use of a brace to assist with locomotion. Upon range-of-motion testing, the VA examiner documented: 40 degrees of forward flexion with pain at end-range; 20 degrees of extension with pain at end-range; 20 degrees of bilateral lateral flexion with pain at end-range bilaterally; and 20 degrees of bilateral rotation with pain at end-range bilaterally. Upon repetitive testing, the Veteran exhibited an additional five-degree decrease in extension, resulting in 15 degrees of extension. The VA examiner noted tenderness to palpation and guarding/spasm. The VA examiner indicated that the Veteran's IVDS resulted in incapacitating episodes of less than one week's duration in the preceding 12 months. The VA examiner denied the presence of degenerative or traumatic arthritis and the presence of any neurologic deficit not already considered by the service-connected radiculopathies (i.e., no bowel and bladder problems, no pathological reflexes). The VA examiner indicated that the Veteran's back disability affects his ability to work in that he stays home from work when he is in severe pain. 

In an August 2014 statement, the Veteran initiated a claim of secondary service connection for excessive urinary frequency due to his back disability. The Veteran also indicated that he drives over an hour to and from work, and when he exits the car, he must "stand beside it to gain the stability and confidence to proceed to walk because of [his] pain and weakness." 

In an April 2015 statement, the Veteran indicated that he is "currently almost unable to walk due to intense pain that starts at [his] lower back and radiates all the way down to [his] knees." The Veteran indicated that he drives himself to work only to stay employed, but feels that "if [his condition] worsen then [he] will be homebound." The Veteran further indicated that his "quality of life is miserable."

Upon VA examination in September 2015, the Veteran reported constant pain and spasm in the low back with radicular symptoms in both lower extremities that results in decreased tolerance to prolonged sitting and standing, difficulty turning, twisting, bending, and lifting, and periods of immobilization. The Veteran reported the regular use of a brace for locomotion, but denied flare-ups. Upon range-of-motion testing, the VA examiner documented: 60 degrees of painful forward flexion; 20 degrees of painful extension; 20 degrees of painful right lateral flexion; 30 degrees of painful left lateral flexion; and 20 degrees of painful bilateral rotation. Upon repetitive testing, the Veteran demonstrated no additional loss of motion or function. The VA examiner noted tenderness to palpation, muscle spasm, and guarding. The VA examiner indicated that the Veteran's IVDS resulted in incapacitating episodes of three week's durations in the preceding 12 months, as reflected by the Veteran's self-report. The VA examiner indicated the presence of degenerative arthritis, but denied the presence of any neurologic deficit not already considered by the service-connected radiculopathies (i.e., no bowel and bladder problems, no pathological reflexes).

The preponderance of the evidence is against a finding of entitlement to an increased disability rating in excess of 20 percent for the back disability from August 13, 2013, forward. Regarding limitation of motion, the August 2013 VA examiner documented forward flexion limited to 40 degrees and a combined range of motion of 140 degrees; this limitation of motion is consistent with a 20 percent disability rating. See 38 C.F.R. § 4.71a. Likewise, the September 2015 VA examiner documented forward flexion limited to 60 degrees and a combined range of motion of 170 degrees; this limitation of motion is consistent with a 20 percent disability rating. Id. 

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, specifically any additional limitation of motion due to pain or other orthopedic factors, including during periods of flare-ups. In this regard, during the August 2013 VA examination, the Veteran reported flare-ups, the effect of which the VA examiner simply described as "pain." As noted in the April 2015 JMPR, whether the Veteran experienced an additional functional loss during flare-ups was not sufficiently discussed by the VA examiner, and therefore, the August 2013 VA examination report was incomplete for adjudication purposes. While the VA examiner did not fully describe the effects of flare-ups, the VA examiner indicated that the Veteran would stay home from work on days when he experienced severe low back pain. Additionally, the VA examiner noted that the Veteran's IVDS resulted in incapacitating episodes of less than one week's duration in the preceding 12 months. In contrast, upon VA examination in September 2015, the Veteran denied the presence of flare-ups. However, the VA examiner noted that the Veteran's IVDS resulted in incapacitating episodes of three weeks' duration in the preceding 12 months. 

While there is a discrepancy as to whether the Veteran experiences flare-ups, the Board finds that the 20 percent disability rating fully captures the effects any such flare-up that the Veteran may experience. Notably, both VA examiners indicated that the Veteran experiences periods of increased pain in the form of incapacitating episodes associated with IVDS. As discussed above, an incapacitating episode is defined as a period of acute signs and symptoms due that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243. While not defined in the Rating Schedule, a "flare" is defined generally as a "sudden exacerbation of a disease." See Dorland's Illustrated Medical Dictionary p. 715. As indicated in the September 2015 VA examination report, the Veteran's back disability results in, by his own report, incapacitating episodes of three weeks' duration in the preceding 12 months. This level of severity is consistent with a 20 percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 
 
In review of the criteria for a higher disability rating, the preponderance of the evidence is against entitlement to a disability rating in excess of 20 percent. While the Veteran reported flare-ups during the August 2013 VA examination resulting in increased pain and the September 2015 VA examiner noted pain during movement, the Rating Schedule specifically provides that the rating criteria are to be applied "with or without symptom such as pain." 38 C.F.R. § 4.71a. Despite the Veteran's reports of pain, both VA examiners documented forward flexion greater than 30 degrees. Additionally, a higher disability rating is not warranted as the Veteran has not been diagnosed with ankylosis of the thoracolumbar spine. Id. 

The Veteran's reports of pain, limitation of movement, and decreased functional capacity have been considered in evaluating the severity of the Veteran's back disability. While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of his back disability according to the appropriate rating criteria; such competent evidence has been provided by the medical personnel who have examined him and rendered pertinent opinions in conjunction with their examinations. The medical findings directly address the criteria under which this disability is evaluated. Moreover, as the VA examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). Therefore, the objective medical findings provided by the VA examination reports have been accorded greater probative weight where applicable. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board notes that the use of assistive devices, such as a brace, is not specifically listed in the rating criteria for evaluating spinal disabilities. Assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability. For instance, a brace is provided to support a part of the body that may be painful, atrophied, or deformed. The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive devices directly addresses a veteran's functional limitations. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202. The Board has fully considered the Veteran's use of a brace as it relates to the symptomatology and functional impairment associated with his back disability in the determination that a higher disability rating is not warranted. 

In addition to the considerations above, the Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. In this regard, the September 2015 VA examiner noted the presence of lumbar spine arthritis; therefore, the Board has considered application of Diagnostic Code 5003. 38 C.F.R. § 4.71a. However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion. In this case, the Veteran's back disability warrants a 20 percent disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application. Furthermore, the maximum rating otherwise allowed for arthritis in the absence of limitation of motion is 20 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. For these reasons, a rating for degenerative arthritis of the Veteran's lumbar spine is not warranted. Id.

Finally, as indicated above, Note (1) of 38 C.F.R. § 4.71a provides that neurological manifestations of a spinal disability should be separately rated under an appropriate diagnostic code. In this regard, in an August 2014 statement, the Veteran indicated that he experienced increased urinary frequency due to his back disability. However, no VA examiner has documented any evidence of a bladder manifestation of the Veteran's back disability. As such, the Board finds that there are no neurological manifestations associated with the back disability not already service-connected that require consideration with regard to a separate rating. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. The Veteran, in advancing this appeal, believes that the back disability has been more severe than the assigned disability rating reflects. Moreover, the Veteran is competent to report observable symptoms. Layno, 6 Vet. App. 465. However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the Veteran's back disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the preponderance of the evidence is against an increased disability rating in excess of 20 percent from August 13, 2013, forward, for a back disability. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202. In this regard, the Veteran's back disability is manifested by symptoms of pain, limitation of movement, functional limitations in sitting, standing, and walking tolerance, difficulty performing occupational tasks and activities of daily living, and use of an assistive device. The Veteran reported use of a brace for locomotion, which is indicative of the severity of symptoms such as pain, weakness, and fatigue, provides additional evidence to assist in determining how much the Veteran's thoracolumbar spine motion is limited and the additional impairment caused by the back disability, as allowed and instructed by DeLuca. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the Veteran's back disability.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, and in the absence of exceptional factors associated with the Veteran's back disability, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Earlier Effective Date Claims

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i). 

Unless specifically provided otherwise, the effective date for an increased rating is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). Determining an appropriate effective date for an increased rating involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).

In general, "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r). A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a). A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought. 38 C.F.R. § 3.155(a); see Brannon v. West, 12 Vet. App. 32, 34 (1998). In determining the effective date of award, the Board is required to look to all communications in the file that may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable. Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

It is possible that a particular piece of evidence demonstrates that a veteran had the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis. See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C.A. § 5110(a)); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date"). 

Effective Dates for Radiculopathy Disabilities

Service connection for left lower extremity radiculopathy was granted in a June 2013 rating decision; the RO assigned an effective date of September 22, 2011. Service connection for right lower extremity radiculopathy was granted in an August 2013 rating decision; the RO assigned an effective date of August 13, 2011. Service connection for both radiculopathy disabilities were granted as secondary to the Veteran's back disability. 

The Veteran contends that an earlier effective date is warranted for both radiculopathy disabilities. Specifically, the Veteran indicated that he has had radicular symptoms bilaterally since 2001; therefore, service connection for bilateral radiculopathy disabilities should have been considered along with his claim for an increased disability rating for his back disability, received by VA on March 25, 2009. 

In an October 2007 rating decision, service connection was granted for a back disability, effective June 1, 2007, the first day of the month following the Veteran's separation from service. As this rating decision, without assignment of a separate disability rating for radiculopathy, became final, the effective date for an increased rating for disability compensation is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston, 605 F.3d at 984.

Upon VA examination in September 2007, the Veteran reported low back pain with occasional radiating pain into the right buttocks, thigh, and calf. The VA examiner noted normal strength, normal sensation, and normal reflexes. The VA examiner also noted a negative Lasègue's sign. See Dorland's Illustrated Medical Dictionary p. 1713 (indicating that a positive Lasègue's sign is indicative of lumbar sciatica or radiculopathy); see also id. at p. 1900 (indicating that Lasègue's sign is also called a straight leg-raising test). Following examination, the VA examiner diagnosed mechanical low back symptoms without radiculopathy. 

On March 25, 2009, the RO received correspondence from the Veteran requesting an increased disability rating for his back disability, as the severity of his back disability had increased since the last VA examination. In this correspondence, the Veteran indicated he was experiencing "a loss of range of motion, painful motion with numbness and tingling down both lower extremit[ies]."

An April 2009 post-service Army hospital treatment record reflects that the Veteran reported a seven-day history of severe low back pain with pain radiating into the right lower extremity. Upon physical examination, the VA clinician noted a normal musculoskeletal and neurological examination except for notation of a positive straight leg raise test. The VA clinician diagnosed chronic low back pain and ordered a spinal X-ray. The April 2009 X-ray report documents no significant degenerative joint or disc disease. 

In a September 2011 correspondence, the Veteran's attorney requested an immediate VA examination due to the severity of the Veteran's low back problems "as well as for the development of complications from the back disability involving the numbness of the left leg." Along with this correspondence, the Veteran's attorney attached a July 2011 statement from the Veteran indicating that his left leg goes numb sometimes and other times he experiences tingling. The Veteran also indicated that he "occasionally [experiences] pain that radiates up and down [his] right thigh."

In a September 2011 private treatment record, the private physician noted a "ten-year history of back pain and lower extremity paresthesias... They extend down his left leg all the way to his foot. He also has right-sided symptoms that extend to the medial thigh occasionally."

Upon VA examination in August 2013, the VA examiner diagnosed bilateral lower extremity radiculopathy specifically noting the Veteran's complaints of bilateral, severe, and intermittent pain; moderate left-sided paresthesias, and severe left-sided numbness. 

The evidence supports an effective date of March 25, 2009, for the grant of service connection for both left and right lower extremity radiculopathy. While the Veteran reported some radiating pain prior to the March 25, 2009 claim, the September 2007 VA examiner indicated no presence of radiculopathy. In his March 25, 2009 claim for an increased disability rating for his back disability, the Veteran reported increased symptoms of pain, as well as new symptoms of numbness and tingling/paresthesias. These symptoms were later diagnosed as bilateral lower extremity radiculopathy in Army hospital and private treatment records and the August 2013 VA examination. As it is not factually ascertainable that the Veteran experienced bilateral lower extremity radiculopathy prior to March 25, 2009, the effective date for the grant of service connection for bilateral lower extremity radiculopathy can be no earlier than the date of his claim. 

Based on the above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that an effective date of March 25, 2009, and no earlier, is warranted for bilateral lower extremity radiculopathy. 

New and Material Evidence 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Left Toe Disability

The Veteran seeks to reopen service connection for a left toe disability. In a November 2007 rating decision, the RO denied service connection for a left toe disability. The RO found that while service treatment records demonstrated treatment for recurrent ingrown toenails in the left great toe, the medical evidence suggested that the Veteran's condition had resolved, as indicated by a July 2007 VA examination report. The Veteran did not initiate an appeal as to the November 2007 rating decision; therefore, the November 2007 rating decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2012, the Veteran requested reopening of a claim of service connection for a left toe disability. Since the last final disallowance of the claim in November 2007, relevant evidence that has been associated with the claims file includes the Veteran's statements. Notably, in the December 2012 claim to reopen service connection, the Veteran indicated that he continues to experience left toe symptoms associated with the in-service partial removal of his left toenail. In addition, the Veteran indicated that his symptoms fluctuate and at times will cause a flare-up. 

New and material evidence has been received to reopen service connection for left toe disability. The recent statements of the Veteran are new, in that they were not of record at the time of the prior final denial. While his recent statements purporting a connection to service are cumulative and redundant, his statement that his symptoms fluctuate and flare is neither cumulative nor redundant of evidence already of record at the time of the last final disallowance. 

The newly submitted evidence is also material because it relates to unestablished facts that are necessary to substantiate the claim. The Veteran's December 2012 statement provides evidence that while his left toe may be asymptomatic at times, he experiences fluctuating symptoms in his left toe that began during service and have continued since service. This evidence addresses the basis for the prior denial; that is, that the Veteran has a current left toe disorder that was incurred in service.  

Regarding the newly submitted evidence, the Court has held that 38 C.F.R. 
§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. 
§ 3.156, warranting reopening of service connection for a left toe disability. For these reasons, the Board finds that the additional evidence received since the November 2007 decision is new and material to reopen service connection for a left toe disability.


ORDER

Service connection for hypertension is granted. 

Service connection for a headache disability is granted.

Service connection for tinnitus is granted. 

Service connection for hypothyroidism is granted. 

Service connection for PTSD is granted. 

Entitlement to an increased rating in excess of 20 percent disabling from August 13, 2013, forward, for a back disability is denied. 

Entitlement to an effective date of March 25, 2009, but no earlier, for the award of service connection for left lower extremity radiculopathy is granted. 

Entitlement to an effective date of March 25, 2009, but no earlier, for the award of service connection for right lower extremity radiculopathy is granted. 

New and material evidence having been received, the appeal to reopen service connection for a left toe disability is granted. 


REMAND

Additional development is needed prior to the final adjudication of the remaining claims on appeal. 

Regarding the claim of service connection for a left toe disability, in light of the Board's reopening of service connection, a VA examination is needed to assist in determining the nature and etiology of any current left toe disability. 

Regarding the claim of service connection for asthma, the Veteran was afforded a VA examination following the June 2014 Board Remand. However, as the AOJ has not performed an initial review of this pertinent VA-generated evidence and the Veteran has not waived initial AOJ review, a remand is required. In addition, the VA examiner suggested that the Veteran's asthma pre-existed service; therefore, a remand is required for an addendum opinion to fully consider the nature and etiology of the Veteran's claimed asthma disability. 

Regarding the increased rating claim for a bilateral knee disability, the Veteran was afforded a VA examination in September 2015. Upon examination of the right knee, the VA examiner documented flexion from zero degrees to 100 degrees, and extension from 120 degrees to 20 degrees. These documented findings are inconsistent and incompatible with each other. Likewise, upon examination of the left knee, the VA examiner documented flexion from zero degrees to 110 degrees, and extension from 140 degrees to zero degrees. Again, these documented findings are inconsistent and incompatible with each other. In light of the inconsistent documentation, a new VA examination is needed to assess the current nature and severity of the Veteran's bilateral knee disability. 

Regarding the increased rating claim for a right ankle disability, the Veteran was afforded a VA examination in August 2013. Upon examination, the Veteran reported flare-ups in his right ankle, the severity of which the VA examiner described simply as "pain." The VA examiner did not explain whether there was any additional functional loss due to flare-ups in his right ankle. Accordingly, a new VA examination is needed to assess the current nature and severity of the Veteran's right ankle disability. 

Regarding the increased rating claims for bilateral lower extremity radiculopathy, in light of the Board's grant of an earlier effective date, a remand is required for the assignment of initial disability ratings and adjudication of entitlement to an increased disability rating in consideration of the expanded rating period on appeal. Due process requires that the first adjudication (assignment of the initial disability rating) must be made by the AOJ. 

Regarding the left ankle disability, the Veteran has initiated two separate, but intertwined, claims. The Board has remanded the issue of whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability, as final adjudication had not been completed regarding the second application as to whether clear and unmistakable error (CUE) existed in the November 2007 rating decision that denied service connection for a left ankle disability. The CUE petition remains under the RO's jurisdiction as final adjudication has not been completed. Accordingly, the new and material evidence claim must be remanded again pending final adjudication of the CUE claim. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file. 

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the October 2015 respiratory examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's asthma disability. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinions:

a. Whether the Veteran's asthma CLEARLY AND UNDEBATABLY (i.e., through unmistakable factual and medical evidence) existed prior to service?

If so, the VA examiner is asked to identify such evidence. 

b. If the Veteran's asthma CLEARLY AND UNDEBATEDLY existed prior to service, was his asthma ALSO CLEARLY AND UNDEBATEDLY NOT AGGRAVATED (i.e., NOT PERMANENTLY WORSENED) by service?

c. If clear and undebatable evidence HAS NOT BEEN SHOWN that BOTH the Veteran's asthma existed prior to service AND that his asthma was not aggravated by service, the Veteran is presumed sound at service entrance. In that case, the VA examiner must opine as to:

Whether the Veteran's asthma was had its onset during service or is otherwise related to active service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*On the February 1981 Report of Medical History form, the Veteran endorsed a history of asthma and shortness of breath. The service physician indicated that the Veteran had bronchial asthma at age 12 and that the Veteran was currently asymptomatic.

*A January 1987 service examination report noted no current diagnoses or defects. On the accompanying Report of Medical History form, the Veteran endorsed a history of asthma and shortness of breath, which the service physician indicated occurred during childhood with no sequelae in the preceding five years of service.

*Various other service treatment records reflect diagnoses of upper respiratory infections, bronchitis, and sinusitis. 

*A July 2001 Report of Medical History form where the service physician indicated the Veteran had exercise-induced asthma in high school with occasional flare-ups depending on seasons, particularly in the springtime. 

*A September 2006 Post-Deployment Health Assessment form in which the Veteran reported difficulty breathing. 

*A July 2011 statement from the Veteran indicating he has various forms of treatment for difficulty breathing, including inhalers and prednisone. 

*A July 2011 post-service Army Hospital medical record that reflects the Veteran denied having asthma. 

*A September 2011 private medical record that reflects the Veteran denied having asthma. 

*A December 2011 VA Gulf War Examination report that reflected no respiratory symptoms other than obstructive sleep apnea. 

*The October 2015 VA respiratory examination report that reflects the Veteran reported asthma symptoms in service and post-service symptoms of dyspnea, headaches, wheezing, and coughing, but reported no current "issue with asthma" or current treatment. The VA examiner opined that it was less likely than not that the Veteran's asthma was related to service. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any left toe disability. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Do the Veteran's reported left toe symptoms constitute a disability?

If no, the VA examiner is asked to reconcile such finding with the Veteran's statements.

b. If yes, the VA examiner should provide the appropriate diagnosis(es) and provide an opinion as to:

Whether the Veteran's left toe disability began during service or is otherwise etiologically related to service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following: 

*May 1995 service treatment records reflect complaints of left toe pain. The service clinician provided diagnoses of left ingrown toenail, paronychia, and cellulitis. A portion of the left great toe nail was removed. 

*September 1995 service treatment records reflect the Veteran presented with a recurrent left great ingrown toenail, pain, redness, swelling, and discharge. A portion of the left great toe nail was removed. 

*The Veteran's December 2012 statement in which he indicates that his left toe is symptomatic and at times will flare-up causing tenderness. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and severity of the bilateral knee disability and right ankle disability. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner must assess the degree of severity of any pain.

Tests of joint movement against varying resistance must be performed. The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner. The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner must provide a detailed explanation for why such could not be accomplished.

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner must provide a detailed explanation for why such could not be accomplished.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

6. Then, review the VA examiners' reports to ensure that they adequately respond to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner(s) for further review and discussion.

7. Upon final adjudication of the claim of whether CUE existed in the November 2007 rating decision that denied service connection for a left ankle disability, re-adjudicate, if necessary, the claim of whether new and material evidence has been received to reopen service connection for a left ankle disability, to include as secondary to the service-connected right ankle disability. 

8. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the remaining issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


